 Case 1:21-cv-00895-MN Document 20 Filed 08/23/21 Page 1 of 1 PageID #: 266


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 IN RE: SS BODY ARMOR I, INC., et al.,          )   Chapter 11
 f/k/a Point Blank Solutions, Inc., et al.,     )
                                                )   Bankruptcy Case No. 10-11255 (CSS)
                        Debtors.                )
                                                )
                                                )
 JON JACKS,                                     )
                                                )   C.A. No. 21-895 (MN)
                        Appellant,              )   C.A. No. 21-896 (MN)
                                                )   C.A. No. 21-897 (MN)
                   v.                           )   C.A. No. 21-898 (MN)
                                                )
 SS BODY ARMOR I, INC.,                         )
                                                )
                        Appellee.               )

                                              ORDER

       At Wilmington, this 23rd day of August 2021;

       WHEREAS, on August 2, 2021, Chief Magistrate Judge Mary Pat Thynge issued a

Recommendation (D.I. 18 in C.A. Nos. 21-895, 21-897, and 21-898 and D.I. 20 in C.A. No. 21-

896) recommending that these matters be withdrawn from the mandatory referral for mediation

and proceed through the appellate process of this Court;

       WHEREAS, no objections to the Recommendation were filed; and,

       WHEREAS, the Court does not find the Recommendation to be clearly erroneous or

contrary to law.

       THEREFORE, IT IS HEREBY ORDERED that the Recommendation is ADOPTED and

these matters are withdrawn from the mandatory referral for mediation.

       IT IS FURTHER ORDERED that the parties are directed to submit a proposed briefing

schedule to the Court no later than September 7, 2021.


                                                    The Honorable Maryellen Noreika
                                                    United States District Court
